UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7039



MARION EDWARD PEARSON, JR.,

                                                Plaintiff - Appellant,

          versus


JAMES B. BENNETT; ERNEST SUTTON; CARL E.
BATTLE; HATTIE B. PIMPONG; LEVI BROTHERS, JR.,
Sergeant; LEWIS CARTER, II, Unit Manager;
WILLIAM BASNIGHT, III, Assistant Unit Manager;
OFFICER HARRIS; JANE DOE, Nurse Contractor;
JOHN DOE WILLIAMS, Librarian,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-196-5-H)


Submitted:   October 10, 2002               Decided:   October 17, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marion Edward Pearson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marion Edward Pearson, Jr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Pearson v. Bennett, No. CA-02-196-5-H (E.D.N.C.

June 4, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2